 In theMatterof LINK-BELT COMPANYandUNITED STEELWORKERS OFAMERICA, CIOCase No. 41-R-1941.-Decided April 8, 1946Messrs.WilliamF.HoweandJohn E.Ritzert,ofWashington,D. C., andMr. RichardB.Holmes,of Philadelphia,Pa., for theCompany.Messrs. Alfred Werner, James H. Jones,andCassimirMiller,ofPhiladelphia,Pa., for the Union.Mr. Phil E. Thompson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America, CIO,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of Link-BeltCompany, Philadelphia, Pennsylvania, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before John H. Garver, Trial Examiner. Thehearing was held at Philadelphia, Pennsylvania, on January 23, 1946.The Company and the Union appeared and participated." All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.All parties were afforded oppor-tunity to file briefs with the Board.On March 15, 1946, the Interna-tional Molders & Foundry Workers Union, A. F. L., filed a motion toThe Independent Union of theLink-Belt Philadelphia plants appeared and participatedat the hearing,basing its interest in the proceeding on its collective bargaining contractwith the Company.This union was dissolved at its regular meeting on February 19,1946, and filed formal notice of dissolution with the Board on February 20, 1946.67 N. L. R. B., No 14.692148-46-vol 67-9113 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDintervene on behalf of the Company's foundry employees. The motionis hereby denied 2Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYLink-Belt Company, an Illinois corporation, owns and operates twoplants in Philadelphia, Pennsylvania, where it is engaged in the manu-facture of material handling machinery and power transmission ma-chinery.Raw materials valued in excess of $1,000,000 were utilizedduring the past year in the Philadelphia plants, 30 percent of whichwas shipped in from points outside the State of Pennsylvania.TheCompany sold finished products during the same period valued inexcess of $2,000,000, 60 percent of which was shipped outside theState of Pennsylvania.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDUnited Steelworkers of America is a labor organization, affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a. substantial number ofemployees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.2 On February 26, 1946, the Molders filed a petition with the Board seeking certificationas the bargaining representative for the Company's foundry employees(Case4-R-2005).On March 15,1946,the Regional Director dismissed the petition,from which ruling theMolders appealed to the Board on March 25, 1946. On April 4,1946,the Board affirmedthe Regional Director's order of dismissal.SeeMatter of United Boat Service Corpora-tion,55 N.L. R B. 671.3The Field Examiner reported that the Union submitted 425 authorization cards.There are approximately 1,100 employees in the appropriate unit. LINK-BELT COMPANYIV.THE APPROPRIATE UNIT115We find, in accord with the agreement of the parties,4 that all pro-duction and maintenance employees of the Company at its Phila-delphia, Pennsylvania, plants, including factory clerical employees,-'but excluding all guards, watchmen, and all administrative, executive,professional, confidential, time-study, outside erection, office clerical,technical and engineering employees, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe Company requests, without objection from the Union, thatemployees in the armed forces who fall within the appropriate unitbe allowed to participate in the election.We are of the opinion thatthe facts in this case do not differ substantialy from those inMatterof South Vest Penneylrvania Pipe Lines 6Accordingly, we shallprovide for the mail balloting of employees in the armed forces whofall within the appropriate unit, subject to the conditions hereinaftermentioned.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll pe-riod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.The Regional Director shall mail ballots to employees withinthe appropriate unit on military leave,providedone or more of theparties hereto, within 7 days after receipt of the Direction of Elec-tion, files with the Regional Director a list containing the names,most recent addresses, and work classifications of employees.TheRegional Director shall open and count the ballots cast by mail byemployees on military leave,providedthat such ballots must be re-At the hearing the Company contended that the Board should determine an appro-priate unit commensurate with the bargaining unit established by its contract and bar-gaining history with the Independent UnionHowever,on March 6,1946, after dissolutionof the Independent, the Company filed a supplemental brief with the Board in which itagreed to the unit herein found appropriate.5The parties agree that this category will include factory clerical "employees whoperform their duties principally on the floor of the shops and whose employment stationis on the floor of the shops "1164 N. L. R B 1384. 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDturned to and received by the Regional Office within 30 days fromthe date they were mailed to such employees by the Regional Director.?DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelationsBoard Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part. of the investigation to ascertain representa-tives for the purposes of collective bargaining with Link-Belt Com-pany, Philadelphia, Pennsylvania, an election by secret ballot shall beconducted as early as possible, but not later than forty-five (45) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fourth Region, acting in this matteras agentfor the National Labor Relations Board, and subject to Ar-ticle III, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States, but excluding those employees who have since quit orbeen dischargedfor causeand have not been rehired or reinstatedprior to the date of the election, to determine whether or not theydesire to be represented by United Steelworkers of America, CIO, forthe purposes of collective bargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.'A free interchange between the interested parties of information on the addresses andwork categories of the employees to be voted by mail will be necessary in order to avoidchallenges and post election objections.Accordingly,the Board will make available to allinterested parties any information of this nature furnished it by any other party. Inthe event that the parties should send the voters information or literature bearingdirectly or indirectly on the pending election,copies of all such documents should besimultaneously filed with the Regional Office for inspection by or transmittal to the otherparties.However,acceptance or transmittal of such literature by the Board's office isnot to be construed as conferring immunity on the filing party in the event that objectionsare later interposed concerning its content.The usual principles will apply.